Case 5:19-cv-01780-JLS-MAA Document 27 Filed 11/01/20 Page 1 of 4 Page ID #:465



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11     ALBERT L. WATSON,                        Case No. 5:19-cv-01780-JLS-MAA
 12                         Petitioner,          ORDER ACCEPTING REPORT
 13           v.                                 AND RECOMMENDATION OF
                                                 UNITED STATES MAGISTRATE
 14     STU SHERMAN, Warden, et al.,             JUDGE
 15                         Respondent.
 16
 17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other
 18    records on file herein, and the Report and Recommendation of the United States
 19    Magistrate Judge (“R&R”). The Court also has reviewed Petitioner’s objections to
 20    the R&R, which the Court received and filed on August 25, 2020 (“Objections”).
 21    (Objs., ECF No. 25.) As required by Federal Rule of Civil Procedure 72(b)(3), the
 22    Court has engaged in de novo review of the portions of the R&R to which
 23    Petitioner specifically has objected.
 24          First, Petitioner argues that the Magistrate Judge should have reviewed his
 25    claim in Ground Two de novo because the California Court of Appeal did not
 26    provide a “reasoned opinion” rejecting this claim. (Objs., at 2–4.) However, a
 27    “reasoned opinion” simply means that the state court explained why it was rejecting
 28
Case 5:19-cv-01780-JLS-MAA Document 27 Filed 11/01/20 Page 2 of 4 Page ID #:466



   1   Petitioner’s claim. See Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991) (“Where
   2   there has been one reasoned state judgment rejecting a federal claim, later
   3   unexplained orders upholding that judgment or rejecting the same claim rest upon
   4   the same ground.”). As the Magistrate Judge discussed, the California Court of
   5   Appeal provided an explanation for its denial of Petitioner’s claim in Ground Two.
   6   (See R&R, ECF No. 22, at 10 (citing Lodgment (“LD”) 4, at 14–15.)) However,
   7   the 28 U.S.C. § 2254(d) standard of review, rather than de novo review, would
   8   apply even if the state court had denied this claim without providing a reasoned
   9   opinion. Sully v. Ayers, 725 F.3d 1057, 1067 (9th Cir. 2013) (“Section 2254(d)
 10    applies even where, as here, the state court summarily denied the state habeas
 11    petition without a reasoned opinion.”).
 12          Petitioner also argues that the R&R itself is not a “reasoned opinion” because
 13    “neither the parties[’] contentions [n]or the actual facts of the case are cited in the
 14    [R&R].” (Objs., at 4.) Setting aside Petitioner’s apparent confusion of the standard
 15    of review of state court decisions with this Court’s review of the R&R, Petitioner’s
 16    assertion that the Magistrate Judge overlooked the parties’ arguments and the
 17    “actual facts of the case” fails. The R&R summarizes the parties’ arguments and
 18    addresses each of Petitioner’s claims. (R&R, at 8–9, 11–15.) It also provides a
 19    procedural history of the state court and federal habeas proceedings. (Id., at 2–6.)
 20    This Court is limited to the state court record, see Cullen v. Pinholster, 563 U.S.
 21    170, 182 (2011), and Petitioner has not highlighted any facts in the state court
 22    record that the Magistrate Judge overlooked.
 23          Next, Petitioner argues that his claim in Ground One—that the state trial
 24    court lacked subject matter jurisdiction because the criminal complaint was
 25    defective—arises under the Sixth Amendment to the United States Constitution.
 26    (Objs., at 5–7.) He asserts that the reference in his Petition to the Fifth Amendment
 27    was a “scrivener’s error,” and that the Magistrate Judge should have known that
 28
                                                   2
Case 5:19-cv-01780-JLS-MAA Document 27 Filed 11/01/20 Page 3 of 4 Page ID #:467



   1   this claim arose under the Sixth Amendment. (Id., at 5.) However, the case
   2   Petitioner cites, Hurtado v. California, 110 U.S. 516 (1884), instead holds that a
   3   claim that a state criminal court lacked jurisdiction would arise under the
   4   Fourteenth Amendment’s Due Process Clause.1 Hurtado, 110 U.S. at 519–20. But
   5   in any event, this claim fails for the reasons discussed in the R&R. (See R&R, at
   6   11–12.)
   7         Petitioner next raises a Sixth Amendment ineffective assistance of counsel
   8   claim, arguing that his trial and appellate counsel failed to request discovery and to
   9   challenge the prosecution’s evidence during the criminal proceedings. (Objs., at 8–
 10    10.) Petitioner did not include this claim in his Petition, (see Pet., ECF No. 1, at 6–
 11    9), and he concedes that he did not directly raise this claim in the state court
 12    proceedings, (Objs., at 10.) The Court declines to exercise its discretion to consider
 13    this new claim. See United States v. Howell, 231 F.3d 615, 622 (9th Cir. 2000); see
 14    also, e.g., Blunk v. Ryan, 728 F. App’x 736, 737 (9th Cir. 2018) (summary order)
 15    (declining to consider “brand-new stand-alone claim for relief that could have been
 16    raised long before the magistrate judge considered his habeas petition” but instead
 17    was raised “for the first time in his objections”).
 18          Last, Petitioner argues that he is entitled to either an evidentiary hearing or a
 19    subpoena of the trial court’s records, in support of his claim in Ground Three
 20    regarding the alleged lack of a factual basis for his guilty plea. (Objs., at 11–12.)
 21    However, this argument fails because Ground Three does not state a basis for
 22    federal habeas relief. See Sully, 725 F.3d at 1075 (“[A]n evidentiary hearing is
 23    pointless once the district court has determined that § 2254(d) precludes habeas
 24    relief.”); see also Pinholster, 563 U.S. at 203 n.20 (“Because Pinholster has failed
 25    to demonstrate that the adjudication of his claim based on the state-court record
 26
       1
        The other case Petitioner cites, Herring v. New York, 422 U.S. 853 (1975), addresses
 27
       the requirements of the Sixth Amendment, but does not involve a claim that a state
 28    criminal court lacked jurisdiction. See Herring, 422 U.S. at 856–65.
                                                   3
Case 5:19-cv-01780-JLS-MAA Document 27 Filed 11/01/20 Page 4 of 4 Page ID #:468



   1   resulted in a decision ‘contrary to’ or ‘involv[ing] an unreasonable application’ of
   2   federal law, a writ of habeas corpus ‘shall not be granted’ and our analysis is at an
   3   end.” (quoting 28 U.S.C. § 2254(d))). As discussed in the R&R, “the [D]ue
   4   [P]rocess [C]lause does not impose on a state the duty to establish a factual basis
   5   for a guilty plea absent special circumstances[,]” such as “a defendant’s specific
   6   protestation of innocence[.]” Rodriguez v. Ricketts, 777 F.2d 527, 528 (9th Cir.
   7   1985); see also Loftis v. Almager, 704 F.3d 645, (9th Cir. 2012) (applying this
   8   holding in a no contest plea case). Here, there are no such special circumstances:
   9   the state court record shows that Petitioner openly admitted the factual basis for his
 10    plea at the hearing. (Reporter’s Transcript, ECF No. 11-1, at 3–6; see also Clerk’s
 11    Transcript, ECF No. 11-2, at 28.)
 12          In sum, the Court finds no defect of law, fact, or logic in the R&R. The
 13    Court concurs with and accepts the findings, conclusions, and recommendations of
 14    the United States Magistrate Judge, and overrules the Objections.
 15          IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
 16    the Magistrate Judge is accepted; and (2) Judgment shall be entered denying the
 17    Petition and dismissing this action with prejudice.
 18
 19    DATED: November 1, 2020
 20                                           ___________________________________
 21                                           JOSEPHINE L. STATON
                                              UNITED STATES DISTRICT JUDGE
 22
 23
 24
 25
 26
 27
 28
                                                 4
